Citation Nr: 1607160	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-12 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	State of Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board remanded the Veteran's claim for further development.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to a TDIU.  He has alleged, among other things, that he is unable to work any longer as a forklift operator due to pain and swelling in his ankles due to his service-connected gunshot wound residuals of the left and right ankles.  See, e.g., Notice of disagreement, September 2010.

As an initial matter, the Veteran is presently service-connected for residuals of prostate cancer (40 percent effective July 1, 2003); diabetes mellitus (20 percent effective January 31, 2006); right lower extremity peripheral neuropathy secondary to diabetes mellitus (10 percent effective December 22, 2009); left lower extremity peripheral neuropathy secondary to diabetes mellitus (10 percent effective December 22, 2009); gunshot wound residuals, left ankle (10 percent effective August 1, 1984); gunshot wound residuals, right ankle (10 percent effective December 22, 2009); and erectile dysfunction (zero percent).  His combined rating is 70 percent, effective from December 22, 2009.  Therefore, the schedular criteria have been met since that time (combined 70 percent rating, with one disability rated at 40 percent).  See 38 C.F.R. § 4.16 (2015).

In April 2014, the Board remanded this matter so that the Veteran's records from the Social Security Administration (SSA) could be obtained.  Subsequently, the AMC requested the records from SSA.  A November 2014 negative reply was received that stated that "The person filed for disability benefits but no medical records were obtained."  While the Board acknowledges that SSA explained it had no medical records, the response by SSA nevertheless indicates that there exist SSA records relating to the Veteran (for example, his application for such in which he might explain which conditions he believed precluded him from working, and in which he might have identified outstanding treatment records, or a decision by SSA).  Therefore, the Board finds this matter should be remanded so that all of the Veteran's records from SSA, not limited to medical records, may be obtained and associated with the claims file.

In addition, the January 2011 statement of the case (SOC) includes a notation that all of the Veteran's VA treatment records dated since 1984 were reviewed.  The Board notes, however, that none of the Veteran's VA treatment records are in the claims file whatsoever, except for what appears to be an incomplete portion of one October 1984 record.  Although the Veteran himself has not specifically identified VA treatment since he filed his claim in 2009, nonetheless, on remand, all of the Veteran's VA treatment records dated since 2009 should be associated with the claims file.

In fact, the Board notes there are no treatment records at all, VA or private, from the period on appeal except for one February 2011 record from Dr. J.H. of the Trinity Clinic relating to x-rays taken of the Veteran's ankles, which noted he should follow-up in three months for another x-ray.  Therefore, on remand, all of the Veteran's private treatment records from Dr. J.H. dated since 2009 should also be obtained, and the Veteran should be asked to identify any other outstanding record of treatment since 2009 for his service-connected disabilities or otherwise relating to his TDIU claim.

As a final matter, the Veteran was afforded a VA examination relating to his claim in February 2010, which was almost six years ago.  The Board also notes that subsequently, an April 2010 rating decision awarded service connection for his bilateral lower extremity peripheral neuropathy.  In light thereof, the Board finds that on remand, a new VA examination should be performed relating to his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA send copies of all of the Veteran's records - not only medical records, but also all other SSA records, including but not limited to a copy of the Veteran's application to the SSA, and the SSA decision.

If the requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

2.  Associate with the claims file a complete set of all of the Veteran's VA treatment records dated since 2009.  

If the Veteran has not received treatment at any VA facility since 2009, this should be specifically noted in the claims file.

3.  Associate with the claims file all of the Veteran's outstanding private treatment records from Dr. J.H. (Trinity Clinic) dated since 2009, provided that the Veteran supplies the necessary authorization.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

Also, ask the Veteran to identify any other outstanding private treatment records relating to his TDIU claim.

4.  After all of the above development has been completed, schedule the Veteran for an appropriate VA examination to obtain information concerning the functional impairment that results from the Veteran's gunshot wound residuals of the left and right ankles, residuals of prostate cancer, diabetes mellitus, and bilateral lower extremity peripheral neuropathy in terms of his ability to function and perform tasks in a work setting.  

The Veteran's claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  Any tests deemed necessary should be performed.  

5.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

